 1   Bret A. Stone       SBN 190161 BStone@PaladinLaw.com
     Brian R. Paget      SBN 168694 BPaget@PaladinLaw.com
 2   Melanie A. Mariotti SBN 309000 MMariotti@PaladinLaw.com
     PALADIN LAW GROUP® LLP
 3   220 W. Gutierrez Street
     Santa Barbara, CA 93101
 4   Telephone:     (805) 898-9700
     Facsimile:     (805) 852-2495
 5
     Special Assistant City Attorneys
 6   for the City of West Sacramento

 7   Counsel for Plaintiffs City of West Sacramento,
     California, and People of the State of California
 8

 9                                    UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11
     CITY OF WEST SACRAMENTO,                            Case No. 2:18-cv-00900-WBS-EFB
12   CALIFORNIA; and PEOPLE OF THE
     STATE OF CALIFORNIA,                                JOINT STIPULATION AND [PROPOSED]
13                                                       ORDER FOR DISMISSAL WITHOUT
                        Plaintiffs,                      PREJUDICE
14
                            v.
15
     R AND L BUSINESS MANAGEMENT, a
16   California corporation, f/k/a STOCKTON
     PLATING, INC., d/b/a CAPITOL
17   PLATING, INC., a/k/a CAPITOL
     PLATING, a/k/a CAPITAL PLATING;
18   CAPITOL PLATING, INC., a dissolved
     California corporation, et al.,
19
                        Defendants.
20
21
     AND RELATED COUNTERCLAIMS
22

23

24

25

26
27

28


               JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
 1        Plaintiffs the City of West Sacramento and the People of the State of California
 2   (collectively, the “City”) and Defendant the Estate of Linda Schneider, Deceased, pursuant to
 3   Federal Rules of Civil Procedure Rule 41(a)(2) hereby stipulate, to the dismissal without
 4   prejudice of this action as to the City’s claims against the Estate of Linda Schneider, Deceased,
 5   and the Estate of E. Birney Leland, Deceased with each party to bear its own attorney’s fees and
 6   costs and no prevailing party determined.
 7        Dated: September 4, 2019                      PALADIN LAW GROUP® LLP
 8                                               By:     /s/ Bret A. Stone
                                                        Bret A. Stone
 9
                                                        Special Assistant City Attorney
10
                                                        for the City of West Sacramento
11
                                                        Counsel for Plaintiffs
12                                                      City of West Sacramento and
                                                        People of the State of California
13

14        Dated: September 4, 2019                      BUTY & CURLIANO LLP
15                                               By:     /s/Madeline Buty (authorized on 9/4/2019)
                                                        Madeline Buty
16

17                                                      Counsel for Defendants
                                                        Estate of E. Birney Leland, Deceased,
18                                                      Estate of Linda Schneider, Deceased, and
                                                        Estate of Nick Smith, Deceased
19

20
21

22

23

24

25

26
27

28
                                             -2-                          2:18-cv-00900-WBS-EFB
           JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE
 1                                              ORDER
 2          The stipulation is approved. The claims of the City of West Sacramento and the People of
 3   the State of California against the Estate of Linda Schneider, Deceased and the Estate of E.
 4   Birney Leland are hereby dismissed without prejudice, each party is to bear their own costs and
 5   fees, and there is no prevailing party.
 6   Dated: September 6, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                             -3-                          2:18-cv-00900-WBS-EFB
           JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE
